                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 18-cv-03300-KAW
                                   8                    Plaintiff,
                                                                                               SECOND ORDER TO SHOW CAUSE
                                   9             v.

                                  10     UNIQUE MANAGEMENT ASSOCIATES,
                                         INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the instant suit against Defendant Unique Management

                                  14   Associates, Inc. (Dkt. No. 1.) On November 8, 2018, the Court issued an order to show cause

                                  15   based on Plaintiff's failure to file his "Notice of Need for Mediation," which was originally due by

                                  16   October 29, 2018. (Dkt. No. 15.) On November 20, 2018, the parties filed a stipulation to extend

                                  17   the deadline to hold the joint site inspection to December 31, 2018. (Dkt. No. 17.) The Court

                                  18   granted the stipulation and discharged the November 8, 2018 order to show cause. (Dkt. No. 18.)

                                  19          Pursuant to General Order 56, Plaintiff was required to file a Notice of Need for Mediation

                                  20   forty-two days after the joint site inspection. Thus, Plaintiff's Notice of Need for Mediation was

                                  21   due by February 11, 2019. As of the date of this order, Plaintiff has not filed his Notice of Need

                                  22   for Mediation. Plaintiff is therefore ordered to show cause by March 7, 2019, why this case

                                  23   should not be dismissed for failure to comply with Court orders by filing the Notice of Need for

                                  24   Mediation or a request to extend the filing deadline.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 27, 2019
                                                                                               __________________________________
                                  27                                                           KANDIS A. WESTMORE
                                  28                                                           United States Magistrate Judge
